IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 17, 2009
                                     No. 08-31015
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



SHEDRICK J BRUMFIELD
                                                   Plaintiff-Appellant

v.

N BURL CAIN; LINDA RAMSEY; RICHARD STALDER; SHIRLEY COODY;
BRUCE DODD; PERRY STAGG; MIA TRAN; RAMAN SINGH; JONATHAN
ROUNDTREE

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:08-CV-148


Before KING, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Shedrick Brumfield, Louisiana prisoner # 395469,
appeals the dismissal of his civil rights complaint, which claimed: defendants
conspired to deny Brumfield physical therapy and orthopedic shoes, in
retaliation for his successful prosecution of another civil rights lawsuit;
Assistant Warden Stagg and Drs. Tran, Singh, and Roundtree conspired to deny



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31015

Brumfield medical treatment for an infection and life-threatening bowel
problems; and Assistant Warden Dodd responded evasively to Brumfield’s
administrative grievance. The district court adopted the magistrate judge’s
recommendation and dismissed Brumfield’s claims against former Corrections
Secretary Stalder and Dr. Tran for failure to prosecute and, over Brumfield’s
objection, dismissed his claims against the remaining defendants pursuant to
F ED. R. C IV. P. 12(b)(6) (failure to state a claim upon which relief can be
granted). The dismissal was without prejudice to any state law claims raised by
Brumfield.
      Brumfield has abandoned his claims against former Corrections Secretary
Stalder and Dr. Tran and his claim concerning Assistant Warden Dodd’s
handling of his administrative grievance, by failing to challenge the district
court’s reasons for dismissal. E.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). Brumfield has likewise abandoned his claim that Assistant Warden
Stagg and Drs. Singh and Roundtree denied him treatment for an infection and
bowel problems. Id.
      Dismissal of Brumfield’s other claims is reviewed de novo. E.g., In re
Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007), cert.
denied, 128 S. Ct. 1230, 1231 (2008); F ED. R. C IV. P. 12(b)(6). We hold Brumfield
has failed to state facts adequate to support a claim of retaliation. See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007); Woods v. Smith, 60 F.3d 1161, 1166
(5th Cir. 1995). “To state a claim of retaliation an inmate must allege the
violation of a specific constitutional right and be prepared to establish that but
for the retaliatory motive the complained of incident . . . would not have
occurred.” Woods, 60 F.3d at 1166.
        In this regard, Brumfield received medical treatment for his
gastrointestinal and shoulder problems and was provided ankle braces in lieu
of orthopedic shoes. His dissatisfaction with his treatment does not establish
that defendants “‘refused to treat him, ignored his complaints, intentionally

                                        2
                                 No. 08-31015

treated him incorrectly, or engaged in any similar conduct that would clearly
evince a wanton disregard for [his] serious medical needs’”. Domino v. Tex. Dep’t
of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (quoting Johnson v. Treen,
759 F.2d 1236, 1238 (5th Cir. 1985)).
      AFFIRMED.




                                        3